PER CURIAM.
Motion for allowance of appeal granted, and the following question certified: ‘Under and by virtue of the operation of the mortgage given by the Saratoga Gas & Electric Light Company, has the mortgagee, or the receiver appointed in the foreclosure action, an equitable lien, prior to the right of the receiver in the sequestration action, upon the debts and accounts due to the corporation upon sales by it of products of its plant produced after the giving of the mortgage, and before the appointment of either receiver?” See 51 N. Y. Supp. 749.